DETAILED ACTION
 	This Office Action corresponds to the filing of application on 10/12/2020 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10831908 B1, Patent No. US 10,325,103 B1, and Patent No. US 9,977,909 B1 respectively have been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 10/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 10/22/2020 are accepted by the examiner.
Priority
 	The application is filed on 10/22/2020 and CON of application 16/379,862 filed on 04/10/2019 and is a continuation of 15/921,804 filed on 03/15/2018, continuation of 14/972,590 filed on 12/17/2015 which claims priority of provisional application 62/102,809 filed on 01/13/2015.
				Allowable Subject Matter

1.	  Claims 1-20 are allowed over prior art of record.

Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 19 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
Zambetti et al. (US 20150067513 A1, prior art on the record) discloses that a method is performed at an electronic device with a display, a touch-sensitive surface, and one or more sensors to detect intensity of contacts with the touch-sensitive surface. The method includes: displaying, on the display, an application window and a toolbar that includes a first plurality of controls for adjusting properties of an electronic document displayed in the application window; detecting a press input on the touch-sensitive surface while a focus selector is on the toolbar on the display; and in response to detecting the press input, in accordance with a determination that the press input includes a contact with an intensity above a respective intensity threshold: ceasing to display one or more of the first plurality of controls; and displaying a second plurality of controls for adjusting properties of the electronic document, where the second plurality of controls includes one or more controls not included in the first plurality of controls (Zambetti, Paragraph 0011).
Further, Zambetti et al. discloses an electronic device includes a display unit configured to display an application window and a toolbar that includes a first plurality of controls for adjusting properties of an electronic document displayed in the application window, a touch-sensitive surface unit configured to receive press inputs, one or more sensors to detect intensity of contacts with the touch-sensitive surface unit, and a processing unit coupled to the display unit, the touch-sensitive surface unit, and the sensors. The processing unit is configured to: detect a press input on the touch-sensitive surface unit while a focus selector is on the toolbar on the display unit; and in response to detecting the press input, in accordance with a determination that the press input includes a contact with an intensity above a respective intensity threshold: cease to display one or more of the first plurality of controls, and enable display of a second plurality of controls for adjusting properties of the electronic document, where the second plurality of controls includes one or more controls not included in the first plurality of controls (Zambetti Paragraph 0012).
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards selectively obscuring and/or revealing sensitive information in a display of a computing device. The subject matters of independent claims 1, 10 and 19 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: “in response to the change in orientation, causing the display to show the first item of information in the first secure field; and after causing the display to show the first item of information in the first secure field, (i) detecting, using at least the camera, a subsequent change in the orientation of the user relative to the computing device, and (ii) in response to detecting the subsequent change in the orientation of the user, causing the display to again obscure the first item of information in the first secure field without obscuring the entirety of the display” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 10 and 19 recite similar subject matters as to those in claim 1.
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10 and 19 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498